•
{J                       United States District Judge Richard E. Myers II


                                      Eastern District Court


                                      Wilmington, NC 28401


     Judson Witham


     Vs


     Judge Boyle, The GSA,                                        Cases 5:cv-385   ~

     The Federal District Court Raleigh                           5-cv-0446-M


     New York State                                               Referred for MEDIATION


     State of Vermont ET AL




     Civil Case Manager Kimberly Waddell: 910.679.2068


     Chambers 910.815.4738


     10/02/2020


     Consolidated Causes


     5:20-cv-385-M and     Case 5:20-cv-00446-M. Witham v Boyle Et Al




                                                                                           1
              Case 5:20-cv-00385-M Document 7 Filed 10/06/20 Page 1 of 6
     To The Honorable Judge of Said Court, Ms. Waddell, Judge Swank, Judge Myers,
_6   Dear Clerk .......


                                                L.

                         Meaningful Access to The Courts is Required


        1. I need the Court to Send to Me the last IFP Disclosures I filed with the Court. I
           have asked PREVIOUSLV in Writing to the Court THREE TIMES that the Court
           send to me those Financial Disclosures I have previously provided REPEATEDLV
           The Court seems to REFUSE to honor this repeated request.




        2. In addition to the Court seemingly IGNORING My Requests for the Previous
           Financial Disclosures I ALSO ASKED for the Civil Cover Sheet and the Notice
           of Self Represntations I have filed with the Court that those as well be Returned
           to Me or Copied for me and Sent to Me. These simple requests are IGNORED
           and conspicuously left out of the Memorandum and Recomendation of
           Magistrate Swank dated September 30th 2020.




        3. I again ask that the previous financial disclosures , cover sheet and the notice
           of Self Representation I have previously filed in the Court in Raleigh and in
           Wilmington be sent to me. THIS IS THE FOURTH TIME I've asked that this be
           done.




                                                                                               2
             Case 5:20-cv-00385-M Document 7 Filed 10/06/20 Page 2 of 6
       4. In addition to the above repeated requests, I ask that the Clerk send Me the
L         Forms that are needed to AGAIN provide the Court with the IFP Disclosures, ·
          Cover Sheets, Notice of Self Representation. In addition to what I ask for in
          PARAGRAPH 1,2,3 and 4 ...... I need the Court to Send Me the Necessary Forms
          as They mistakenly claim I have not previously sent, REPEATEDLY.



                                                  II

                 28,000 PLUS New York Business Trips to North Carolina

       1. IN THIS CASE ..... The State of New York Comptroller of the State Treasury has
          sent Me expense payment sheets consisting of more than 800 Pages of
          Business Expense Reports and spread sheets showing 28,000 PLUS Business
          Trips by New York State Officials to North Carolina. I can ELECTRONICALLY
          copy the Excell Spread Sheets sent by NEW YORK STATE to the Court.
       2. In this matter these nearly 28,000 + Business Trips by New York State to North
          Carolina are extremely indicative of the INTERNATIONAL SHOE minimum in
          State Contacts Test always being met in these matters by Plaintiff. NEW YORK
          STATE CONDUCTS ENORMOUS AMOUNTS OF BUSINESS in North Carolina.



    Therefore Premises Considered, Plaintiff AGAIN now for the 4th Time
    requests the Previous Financial Disclosures, Cover Sheets and Forms for
    Self Representation be sent back to Him. ALSO these forms to Satisfy
    the Court's Misplaced claims of filing deficiencies, I also need NEW
    FORMS sent to Me EMPHASIS ADDED


      1. THE COVID NATIONAL EMERGENCY has made things difficult at least BUT My
          Repeated Requests for My Previous IFP Financial Disclosures is OBVIOUSLY




                                                                                           3
             Case 5:20-cv-00385-M Document 7 Filed 10/06/20 Page 3 of 6
       BEING RESISTED and or IGNORED by the Court.       I OBJECT to this deceptive and
       contrived Prevarication and AVOIDANCE to provide Me what I have repeatedly
       asked for repeatedly IN WRITING. I OBJECT to My Case being Dismissed as I
       have repeatedly asked for the Records I am again ASKING FOR HEREIN.




   2. I need the previously filed Disclousres, The Previously Filed Covered Sheets and
      the Previously Filed NOTICES of Self Represntation.     Getting to the Clerk's
       Office is NOT POSSIBLE for Me and My repeated requests Sent In Writing to this
       Court NEED NOT BE IGNORED. I object to the treatment and I absolutely
       OBJECT to this Case being DISMISSED without said Forms and Papers I am
       repeatedly requesting. I AGAIN REQUEST that They Be Mailed to Me. THE
       ONLY DELAY IN THIS MATTER is being caused by the CLERK's Office ..... NOT
       BYME.


The IFP Disclosures and Cover Sheet for 5:20-CV-385-BR was originally filed and I have
NO idea how cause 5:20-CV-00446 was ever created. As I have previously stated I
provided the Civil Cover Sheet, Statement of Self Representation, Financial Disclosures
etc etc as is now evident by the recent REASSIGNMENT of the 5:20-CV-385-BR to Judge
Myers. This should clear up the IFP and Civil Cover Sheet etc matters. I already provided
the Financial Disclosures to the Court etc etc.


   3. The standards of International Shoe in this matter have CLEARLY been
      surpassed and the Minimum Instate Business matters of over 28,331 Business
      matters in NC have always been sufficient. NEW YORK STATE INC. does
      copious amounts of Business through Interstate Compacts and other means IN
      NORTH CAROLINA as does International Paper Corporation having as many as
      12 Large Business Addresses in North Carolina. The MAJOR Business NEW
      YORK INC conducts in NC reveals the previous claims that the requisites of




                                                                                         4
         Case 5:20-cv-00385-M Document 7 Filed 10/06/20 Page 4 of 6
     Minimum Instate Contacts and Instate Business were INCORRECTLY treated by
     Judge Boyle, and the other Judges involved.



I can ELECTRONICALLY share the Vast Excell Spread Sheets with the
Court as the list of business activities by New York State Inc. exceeds
1,000 pages.

  4. The Court in Raleigh CONSOLIDATED the Two Cases already, BUT I
     again ask for the Copies and Forms AGAIN.




  5. I have filed Financial Disclosures for IFP with Raleigh back in July and several
     previous times , also Civil Cover Sheet and Original Pleadings in Raleigh IN THIS
     CASE and for some reason these filings appear to have been MISTAKENING
     separated and an additional cause number created ? I will ask the Court to
     recognise this confusion and error is NOT My doing. I have asked for COPIES
     of the previous filimngs REPEATEDLY in writing to the Court.




  6. I am asking the Court to formally recognise My IFP Status as numerous previous
     times I have been granted as such. I also previously filed the Cover Sheets and
     Financial Disclosures repeatedly in Raleigh in July, WHY these filings are being
     MIXED UP and LOST I MIA is a mystery to Me.




  7. LASTLY ...... I would appreciate IFP status being granted and Electronic Filing
     Enabled for Me. Traveling to Mail and Print Papers under the COVID conditions is
     very challenging for Me.




                                                                                        5
        Case 5:20-cv-00385-M Document 7 Filed 10/06/20 Page 5 of 6
·   .
\    ;
    la


         1 5215 Aiken Rd


         Wake Forest, 27587


         Ph 801-602-9131




         US District Court Clerk


         1003 South 17th Street


         Wilmington, NC 2840.1




         CC: US District Judge Terrence W. Boyle


         Office of the Clerk


         US District Court


         Po Box 25670


         Raleigh NC 27611




                                                                                6
                   Case 5:20-cv-00385-M Document 7 Filed 10/06/20 Page 6 of 6
